Citation Nr: 0411286	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  94-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
peptic ulcer disease with hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1978 to September 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 1994 rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
Jurisdiction over the case was subsequently transferred to the RO 
in Los Angeles, California.  

In February 1997, the Board denied an effective date earlier than 
March 23, 1993, for the grant of service connection for peptic 
ulcer disease with hepatitis and remanded the initial rating 
issue.  This case was last before the Board in March 2001, when it 
was remanded to the Los Angeles RO for further development which 
has now been completed.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The service-connected peptic ulcer disease is of no more than 
mild severity.  

3.  The service-connected hepatitis is asymptomatic.  


CONCLUSION OF LAW

The requirements for an initial rating in excess of 20 percent for 
peptic ulcer disease with hepatitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.113, 4.114, 
Diagnostic Codes 7305, 7345, 7354 (1993-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in November 
2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially eliminate the 
threshold requirement that a claimant submit evidence of a well-
grounded claim; they provide instead that VA will assist a 
claimant in obtaining evidence necessary to substantiate a claim 
unless there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA to 
notify a claimant and the claimant's representative, if any, of 
any information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate the 
claim.  As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if any, 
of the necessary evidence must be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA is required to notify the claimant to 
submit any pertinent evidence in his possession.

The record reflects that through various letters, the statement of 
the case and supplements thereto, the RO has notified the 
appellant of the evidence and information needed to substantiate 
the current claim, the information he should provide to enable the 
RO to obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and the 
evidence that the appellant should submit if he did not desire the 
RO to obtain the evidence on his behalf.  See, e.g., the letters 
addressed to the appellant by the RO dated February 6, 2002, and 
August 15, 2003.  In the latter letter, the RO specifically 
informed the appellant of the current status of his claim and of 
the evidence already of record in support of that claim, and of 
what the evidence must show in order to support the claim.  The 
appellant was then asked to inform the RO of any additional 
evidence or information which he thought would support his claim, 
so that the RO could attempt to obtain this additional evidence 
for him.  Moreover, since the veteran was informed of the evidence 
that would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

Moreover, the appellant has been accorded several VA examinations 
in connection with the current claim, and extensive VA medical 
records have been obtained.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the present 
claim, and the Board is also unaware of any such outstanding 
evidence or information.  In May 2001, the appellant indicated in 
writing that he had no further information to submit; and in March 
2004, the representative stated that the case was submitted to the 
Board for appellate review based upon the current evidentiary 
record.  Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) should at least 
"precede an initial unfavorable AOJ decision on a service-
connection claim."  Since the claim at issue in this appeal was 
commenced in 1993 and initially adjudicated in 1994, long before 
the enactment of the VCAA in November 2000, strict compliance with 
the timing requirement set forth at length by the Court in 
Pelegrini was not possible in this case.  However, as discussed 
below, the evidence in this case is quite clear concerning the 
question at issue, and there is no indication or reason to believe 
that the latest decisions of the RO after the February 2001 VCAA 
letter would have been different had the claim not been the 
subject of prior adjudications.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not absolutely 
meet these standards.  Such an action would render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
That is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial rating 
action.  Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the case 
would be required, and finally, the submission of a substantive 
appeal by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially place 
the veteran at the end of the line of cases waiting to be 
adjudicated.  In the Board's opinion, no useful purpose would be 
served by this course of action, especially since this claim has 
already been pending for more than 10 years.  

Accordingly, the Board will address the merits of the veteran's 
claim.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote histories and findings pertaining to these disabilities, 
except as noted below.  

By rating action dated in February 1994, service connection was 
granted for peptic ulcer disease with hepatitis, rated 20 percent 
disabling from the date of claim in March 1993.  The notice of 
disagreement which commenced the present appeal was filed in March 
1994.  

Of record at this time were VA outpatient treatment records dating 
from 1980 to at least 1992.  These medical records reflect no 
complaint or medical treatment pertinent to the appellant's 
hepatitis.  In October 1983, the appellant visited the Emergency 
Room of a VA facility complaining of epigastric burning of one 
week's duration, occasionally relieved by food.  Physical 
examination disclosed a soft abdomen with slight tenderness of the 
epigastric region without rebounding or guarding.  The history of 
peptic ulcer disease was noted and reported as the diagnosis at 
this time; and Mylanta was prescribed for the appellant.  He 
weighed 165 pounds at this time and was 5 feet, 7.5 inches, tall.  
In November 1989, the appellant gave a history of surgery for a 
perforated ulcer in September 1989, and an upper gastrointestinal 
series in May 1991 revealed the residuals of a partial gastrectomy 
with Billroth II anastomosis, with no evidence of recurrent ulcer 
disease or reflux.  In August 1990, the appellant sought to refill 
his prescription for Tagamet.  In December 1990, he again visited 
the Emergency Room complaining of increasing anxiety, accompanied 
by dizziness since that morning, burning abdominal pain, and 
nausea with no vomiting.  He was reportedly a poor historian, and 
most treatment at this time was directed towards relieving his 
anxiety.  He weighed 193 pounds at this time.  

In January 1995, the appellant testified at a hearing held at the 
Los Angeles RO before a Hearing Officer that he continued to 
experience stomach pains and cramps which were constant, but worse 
on some days than on others.  He stated that he was not currently 
taking any medications for his ulcer or hepatitis, but continued 
to receive outpatient treatment for these conditions from VA.  

VA medical records dating from 1993 to 1995 reflect one period of 
hospitalization in September-October 1994 for dental work and the 
treatment of methamphetamine/cocaine dependence, alcohol 
dependence, and attention deficit hyperactive disorder.  The 
history of a bleeding ulcer and partial gastrectomy was noted but 
not treated at this time.  VA outpatient treatment records from 
this time mostly reflect treatments for substance abuse, several 
injuries, stress and anxiety; but the appellant was seen in August 
1994 for complaints of abdominal pains since the previous day 
associated with slight dizziness and nausea without vomiting.  The 
appellant refused to stay in order to receive treatment on that 
day, but he returned on the next day and was prescribed Maalox and 
Valium.  He weighed 203 pounds at that time.  

In June 1999, the appellant was examined for VA on a fee-basis by 
a specialist in gastroenterology.  The examiner reviewed the 
appellant's medical history, including the 1989 surgery.  The 
appellant complained of intermittent dyspeptic symptoms and 
occasional symptoms of reflux during the ten years since his 
stomach surgery, and he indicated that he had recently quit taking 
ibuprofen for back pain because it seemed to make his 
gastrointestinal symptoms worse.  The examiner reported that there 
was no history of weight loss or sign of anemia.  The appellant 
denied any active history of vomiting, hematemesis, or melena, 
although his bowel movements were somewhat irregular.  He had not 
experienced diarrhea or constipation.  On examination, the 
appellant's abdomen was protuberant and soft, with no hepato-
splenomegaly or mass.  Bowel sounds were active; there was no 
edema of the extremities or icterus of the skin.  The examiner 
diagnosed ongoing gastrointestinal symptoms, possibly related to 
adhesions and partial gastrectomy surgery; laboratory tests were 
positive for hepatitis B core antibody and hepatitis C antibody.  

Another specialist in internal medicine and gastrointestinal 
diseases examined the appellant for VA on a fee-basis in May and 
June 2003.  This individual also reviewed the entire VA claims 
file for historical information.  It was noted that, after the 
appellant had received blood transfusions in service for his 
bleeding ulcer, his symptoms had persisted despite adequate 
treatment due to his use of cigarettes and alcohol, which 
eventually necessitated surgical management in 1989.  On physical 
examination, the abdomen was of normal fullness, non-tender, with 
well-healed surgical scars; there was no organomegaly, and bowel 
sounds were normal.  The extremities were normal, without edema; 
neurological examination disclosed no focal deficits; and there 
was no generalized weakness or muscle wasting on the 
musculoskeletal examination.  It was also reported that the 
appellant's weight had remained stable at 194 pounds; and he was 
described as well-developed, well-nourished, anicteric, and 
without any signs of chronic liver disease.  Laboratory testing in 
June 2003 revealed that the hepatic function panel were within 
normal limits, and the hepatitis B surface antigen was non-
reactive; but the hepatitis C antibody was positive.  The 
appellant had borderline microcytic anemia, but no evidence of 
malnutrition.  The examiner concluded that the appellant had a 
history of peptic ulcer disease with continuing mild symptoms, and 
chronic hepatitis C, probably contracted from the blood 
transfusions given in service for the bleeding ulcer.  There were 
no current symptoms related to chronic hepatitis C, and the 
appellant's continuing dyspeptic symptoms, such as intermittent 
abdominal pain, cramps, and nausea, could be relieved if the 
appellant quit smoking, abstained from non-steroidal anti-
inflammatory drugs, and was placed on acid suppression therapy.  
The examiner specified that the appellant's asymptomatic chronic 
hepatitis C and his peptic ulcer disease were both of mild 
severity, and that this service-connected disability had no effect 
upon his ability to pursue his usual occupation.  

III.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disabilities from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation....Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area...do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined at § 4.14.  38 C.F.R. 
§ 4.113 (1993-2003).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114 
(1993-2003).  

A rating of 10 percent is warranted for mild duodenal ulcer 
disease with recurring symptoms once or twice a year.  A 20 
percent evaluation is authorized for moderate duodenal ulcer 
disease with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent evaluation is authorized if 
the ulcer disease is moderately severe with symptoms of impairment 
of health manifested by weight loss and anemia or with recurrent 
incapacitating episodes averaging 10 days of more in duration at 
least four or more times per year.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  (Revisions made to 38 C.F.R. § 4.114, effective July 
2, 2001, did not include substantive changes to Diagnostic Code 
7305.)  

A severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and anemia 
warrants a rating of 60 percent.  Postgastrectomy syndrome of 
moderate severity, characterized by less frequent episodes of 
epigastric disorders with characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss warrants a 40 
percent rating.  A mild postgastrectomy syndrome, characterized by 
infrequent episodes of epigastric distress with characteristic, 
mild circulatory symptoms or continuous mild manifestations 
warrants a 20 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 
7308 (1993-2003).  

During the pendency of this appeal, the criteria for rating 
hepatitis were revised, effective July 2, 2001. The criteria for 
evaluation of infectious hepatitis at 38 C.F.R. § 4.114, 
Diagnostic Code 7345, in effect prior to July 2, 2001, provided 
that a noncompensable evaluation was warranted for hepatitis which 
was healed and nonsymptomatic.  A 10 percent evaluation was 
awarded for demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation was warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency but 
necessitating dietary restriction or other therapeutic measures.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect prior to July 
2, 2001).  

The criteria for evaluation of infectious hepatitis effective from 
July 2, 2001, under 38 C.F.R. § 4.114, Diagnostic Code 7345, for 
chronic liver disease without cirrhosis (including hepatitis B, 
chronic active hepatitis, auto-immune hepatitis, hemochromatosis, 
drug- induced hepatitis, etc., but excluding bile duct disorders 
and hepatitis C) are as follows: a noncompensable evaluation is 
warranted for nonsymptomatic hepatitis.  A 10 percent evaluation 
is warranted for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration or at least one week, but less than 
two weeks, during the past 12-month period.  A 20 percent 
evaluation is warranted for daily fatigue, malaise (without weight 
loss or hepatomegaly), requiring dietary restriction or continuous 
medication; or for incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month period.  
A 40 percent evaluation is warranted for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly or for 
incapacitating episodes (with symptoms as just described) having a 
total duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (effective on and after July 2, 2001).  Identical 
provisions govern the evaluation of hepatitis C.  38 C.F.R. § 
4.114, Diagnostic Code 7354 (effective on and after July 2, 2001).  

The evidentiary record in this case demonstrates that the service-
connected peptic ulcer disease has never been more than mildly 
severe since the claim was filed in 1993.  It has been 
characterized by only intermittent abdominal pains, cramps, and 
nausea without vomiting; there is no medical evidence of any 
impairment of health due to anemia or weight loss.  In fact, the 
appellant is well-nourished and, if anything, somewhat overweight.  
These symptoms are consistent with a 10 percent rating under 
Diagnostic Code 7305 of the Rating Schedule.  

The appellant's service-connected hepatitis has been asymptomatic 
since at least 1993, although laboratory tests confirm the 
presence of chronic hepatitis C.  The evidence of record has 
presented no factual basis on which to assign a separate 
compensable rating for this disability.  However, pursuant to 38 
C.F.R. §§ 4.113 and 4.114, a single evaluation of 20 percent for 
both disabilities can be justified and has been assigned since the 
initial grant of service connection was effective in March 1993.    

The Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation for the disability at issue.  

The Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  There is 
no indication in the record that the schedular evaluation is 
inadequate to evaluate the impairment of the appellant's earning 
capacity due to the disability at issue.  The veteran has not 
required frequent hospitalization for the disability since 1989 
and the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  Therefore, referral 
of this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


							(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation in excess of 20 percent for peptic ulcer 
disease with hepatitis is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



